Citation Nr: 1018976	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  07-31 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a 
left elbow disability prior to September 29, 2009.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a left elbow disability.

3.  Entitlement to an initial evaluation in excess of 10 
percent for fractured shaft, left humerus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel
INTRODUCTION

The Veteran had service in the Alabama Army National Guard 
from April 1999 to April 2005, with active service from July 
1999 to November 1999 and from October 2001 to October 2002.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2005 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran requested the opportunity to testify at a hearing 
held before a traveling Veterans Law Judge (VLJ) at a local 
VA office in a statement dated March 2010.  To date, he has 
not been scheduled for such a hearing, and thus, this case 
must be remanded.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
hearing before a traveling Veterans Law 
Judge following the usual procedures 
under 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.707 (2009).
 
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


